Citation Nr: 0623669	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  04-37 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manila, the Republic of the Philippines



THE ISSUE

Whether new and material evidence exists to reopen the 
veteran's claim of service connection for injury, left hand, 
palm.



ATTORNEY FOR THE BOARD

S. Layton, Law Clerk



INTRODUCTION

The veteran served on active duty from March 1946 to February 
1949.  

The veteran originally filed for service connection for 
injury, left hand, palm in October 1965.  The RO denied this 
claim in March 1966.  The veteran applied on numerous 
occasions to reopen his claim for injury, left hand, palm.  

Following the RO's May 1972 denial to reopen the claim for 
injury, left hand, palm, the veteran appealed to the Board of 
Veteran's Appeals (Board).  The Board denied the veteran's 
claim for injury, left hand, palm in December 1972.  

The veteran since then has applied of numerous requests to 
reopen his claim.  Following the RO's July 1987 reopening and 
subsequent denial of the veteran's claim for injury, left 
hand, palm, the veteran again appealed to the Board.  The 
Board issued a decision in May 1988 again denying the veteran 
service connection of injury, left hand, palm.  

In August 2004, the RO held that new and material evidence 
had been submitted, and the RO reconsidered and denied the 
claim for injury, left hand, palm.  The veteran has now 
appealed to the Board for injury, left hand, palm.

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
can consider the underlying claim.  

Therefore, as reflected on the preceding page, the Board must 
initially address the question of whether new and material 
evidence has been presented to reopen the claim of service 
connection for injury, left hand, palm.  38 U.S.C.A. §5108; 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  



FINDINGS OF FACT

1.  In a September 2003 decision, the RO denied the veteran's 
claim of service connection for injury, left hand, palm; 
after the veteran was notified of the decision and his 
appellate rights, he did not perfect a timely appeal.  

2.  The additional evidence presented since the September 
2003 decision is essentially cumulative in nature and 
duplicative information previously of record and, as such, 
does present new facts that would support tend to support the 
veteran's claim or otherwise raise a reasonable possibility 
of substantiating the claim.  



CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
the claim of service connection for injury, left hand, palm.  
38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.104, 3.156(a) (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties to notify and assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005), became effective on November 9, 2000.  
Implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2005).  

VCAA and implementing regulations eliminated the requirement 
of submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c), (d) (2005).  

Such assistance includes making every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other Federal 
agencies) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain.  38 
U.S.C.A. § 5103A(b), (c) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c)(1-3) (2005).  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative of which portion 
of the evidence is to be provided by the claimant and which 
part VA will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).  

To satisfy these duties, the VA sent the veteran letters in 
July 2003 and March 2004.  The July 2003 letter stated that 
the VA would assist the veteran in obtaining medical records, 
employment records, or records from other Federal agencies, 
provided that the veteran supplied enough information to the 
RO that the RO could request the records from the appropriate 
agency or person.  

Additionally, the March 2004 letter also discussed what what 
the term "new and material evidence" means for the veteran 
to get his claim reopened.  Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006).

In light of the unfavorable action taken hereinbelow, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran's service medical records and VA medical 
treatment records have been obtained to the extent available.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Due to the completeness of the record, the Board finds that 
no useful purpose would be served in undertaking more 
development. 

Such a remand would result in unnecessarily imposing further 
burdens on VA with no additional benefit flowing to the 
veteran. As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such defect is harmless.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  


New and Material Evidence

A final decision issued by an RO or by the Board may not 
thereafter be reopened and allowed, and a claim based on the 
same factual basis may not be considered.  38 U.S.C.A. §§ 
7104, 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.  

The exception to this rule is 38 U.S.C.A. § 5108, which 
states, in part, that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  Thompson v. Derwinski, 
1 Vet. App. 251, 253 (1991).  

The regulations adopted by VA implementing VCAA include 
changes to the standard for determining new and material 
evidence under 38 C.F.R. § 3.156(a), and provide for limited 
assistance to claimants seeking to reopen previously denied 
claims.  

However, these changes are applicable only to claims to 
reopen filed on or after August 29, 2001.  Given that the 
last final decision on the veteran's claim for injury, left 
hand, palm was in September 2003 and the veteran's numerous 
subsequent attempts to reopen his claim, the Board will 
consider this claim under the most recent regulations 
regarding new and material evidence.  

38 C.F.R. § 3.156(a) was revised to redefine new evidence as 
existing evidence not previously submitted to agency decision 
makers.  Material evidence is redefined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate a claim.  New and material evidence must not be 
cumulative or redundant of evidence previously on file at the 
time of the last denial and must raise a reasonable 
possibility of substantiating the claim.  

For the purpose of establishing whether new or material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The veteran did not perfect an appeal from the September 2003 
denial of service connection for left palm injury.  That 
rating decision is final.  38 U.S.C.A. § 7105.  

Therefore, pursuant to the Court's holding in Evans v. Brown, 
9 Vet. App. 273 (1996), the Board will consider whether new 
and material evidence has been submitted to reopen the claims 
of service connection left palm injury subsequent to the 
September 2003 RO decision.  

Service connection may be established for a disease or injury 
incurred in or aggravated by active service, resulting in a 
current disability.  38 U.S.C.A. §1110; 38 C.F.R. §§ 3.303, 
3.304.  

Since applying to reopen his claim, the Board finds that the 
veteran has not presented new and material evidence in this 
case .  

The veteran has provided a statement from his daughter who 
provided information regarding the veteran's claimed in-
service injury.  However, his daughter is not a professional 
doctor, and so she is not considered qualified to render 
medical opinions regarding diagnoses or the etiology of 
medical disorders, and her opinion is entitled to no weight 
or probative value.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Moray v. Brown, 5 Vet. App. 211 (1993).  

The veteran has also provided a July 2004 medical certificate 
from a doctor stating that the veteran has been treated for 
periodic recurrence of pain in his left hand.  The doctor 
stated that the veteran claimed to have had an accident in 
1948 which injured his left hand.  The doctor stated no 
opinion regarding the etiology of the veteran's hand injury.  
The doctor did not review the veteran's claim file or medical 
history.  

The Board observes that as the doctor made his statement over 
50 years after the veteran's active duty service and he 
offered no opinion regarding the etiology of the veteran's 
left hand condition.  

In regard to the evidence submitted since the September 2003 
decision, the Board finds that it is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim. 38 C.F.R. § 3.156.  

The Board finds that the additional evidence is basically 
cumulative and repetitive of previously considered facts and 
cannot be found to raise a reasonable possibility of 
substantiating the claim.   38 C.F.R. § 3.156(a).  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for injury, left hand, palm, the 
appeal is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


